Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen F. and Kimberly B. Buzzell appeal from the district court’s order dismissing their action against the Internal Revenue Service in which they sought a declaration that their rights were violated and sought to enjoin collection activities and the sale of their real property. We *968have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Buzzell v. Internal Revenue Serv., No. 3:09-cv-00161-RLW, 2009 WL 2916904 (E.D.Va. Sept. 2, 2009). We deny the Buzzells’ “Motion for Relief in the alternative Motion for Summary Judgment.” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.